DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities listed below.  Appropriate correction is required.
In claim 1, line 7, “of one pulse” is unclear since line 5 uses a train of pulses.  It is suggested to use “of one of the pulses” since the pulse is part of the train. In line 8, “of a prior occurring pulse of a prior pulse train at the reference position” is inferentially including the step of sending in a prior pulse train.  Line 5 sets forth that “a train” is sent in.  It is suggested in line 5 to use “a plurality of trains of pulses” and reference the plurality of trains in line 8.
Allowable Subject Matter
Claim 1 would be allowable upon correction of the claim objection.  The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the independent claim could either not be found or was not suggested in the prior art.  The subject matter not found was the second device making a comparison of a pulse width at a reference position to a previously received pulse width at the reference position to provide an annunciation from the second device to indicate the telemetry head being further or closer to the first device, in combination with the other steps in the claims.
The closest prior art of Grevious measures the pulse width of the received pulses, but provides an annunciation from the second device of the pulse width, where the first device uses the pulse width to determine if the telemetry head is further or closer to the first device.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Correction of the claim objection.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        9/5/22